Citation Nr: 9918323	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

A personal hearing was held in March 1999 at the RO before 
the undersigned Board Member.


REMAND

The certificate of death indicates that the veteran died in 
September 1995.  Hypernephroma was certified as the immediate 
cause of death.  Other significant conditions contributing to 
death but not resulting in the underlying cause of death 
included peripheral vascular disease.

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound of the left leg with 
traumatic arthritis of the left ankle.  The appellant 
contends that the service-connected gunshot wound residuals 
played a causal role in the veteran's death. 

The claims folder contains a January 1981 certificate from 
John H. Lillard, M.D., which indicates that the veteran 
experienced claudication and had gross skin changes 
compatible with circulatory problems.  He reported a 
diagnosis of old gunshot injury of the left leg with 
progressive sequelae of innervation circulation, muscular 
atrophy type. 

Since peripheral vascular disease was certified as a 
contributory cause of the veteran's death and the January 
1981 medical certificate identifies circulatory sequelae of 
the service-connected gunshot wound, the Board has found the 
appellant's claim to be well grounded.  Consequently, VA has 
a duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991).

A review of the record discloses that additional medical 
records pertinent to the appellant's claim may be available 
and that the RO has not obtained a medical opinion addressing 
whether service-connected disability played a material causal 
role in the veteran's death.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all 
health care providers who treated or 
evaluated the veteran subsequent to 
service for his gunshot wound 
residuals or peripheral vascular 
disease.  When the requested 
information and any necessary 
authorization are received, the RO 
should attempt to obtain a copy of 
all indicated records.

2.  Then, the claims folder should 
be forwarded to a physician with 
appropriate expertise to determine 
if the veteran's service-connected 
residuals of a gunshot wound of the 
left leg with traumatic arthritis of 
the left ankle played a material 
causal role in his death.  After 
reviewing the claims folder, the 
physician should provide an opinion 
as to whether it is at least as 
likely as not that the service-
connected gunshot wound residuals 
caused or chronically worsened the 
veteran's peripheral vascular 
disease or otherwise played a 
material causal role in the 
veteran's death.  The rationale for 
all opinions expressed should also 
be provided.

3.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal 
based on all evidence received since 
its most recent consideration of the 
claim.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


